        Case 2:18-cv-00340-SMJ       ECF No. 16     filed 03/07/19   PageID.53 Page 1 of 23




 1   KELLY E. KONKRIGHT
     #33544
 2   LUKINS & ANNIS, P.S.
 3   1600 Washington Trust Financial Center
     717 W Sprague Ave.
 4   Spokane, WA 99201-0466
     Telephone: (509) 455-9555
 5   Facsimile: (509) 747-2323
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF WASHINGTON
                                       AT SPOKANE
10
     TRESHON NEDILL BROUGHTON,
11
12                                    Plaintiff,          NO. 2:18-cv-00340-SMJ

13                v.                                      ANSWER TO COMPLAINT,
                                                          AFFIRMATIVE DEFENSES, AND
14   ALEX GORDON, individually and in his                 JURY DEMAND
     official capacity, SHANE EMERSON,
15   individually and in his official capacity,
16   City of Pullman, a Washington
     Municipality, the Pullman City Police
17   Department, and JOHN DOES 1-10,
18                                 Defendants.
19
20                                                 ANSWER
21                Defendants Alex Gordon, Shane Emerson, the City of Pullman and the
22   Pullman City Police Department (“Defendants”), by and through their counsel of
23
     record, hereby respond to the allegations of Plaintiff’s Complaint filed in the
24
     above-captioned matter as follows:
25
26
                                                                                   LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                  LUKINS & ANNIS, PS
                                                                         A PROFESSIONAL SERVICE CORPORATION
     DEMAND 1                                                                  717 W Sprague Ave., Suite 1600
                                                                                    Spokane, WA 99201
                                                                                 Telephone: (509) 455-9555
                                                                                    Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ         ECF No. 16   filed 03/07/19   PageID.54 Page 2 of 23




 1                                    PRELIMINARY STATEMENT
 2                1.     Answering paragraph 1 of the Complaint, Defendants admit only that
 3
     plaintiff filed a purported civil rights action pursuant to 42 U.S.C. § 1983 against
 4
     defendants Alex Gordon and Shane Emerson, asserted purported federal civil
 5
     rights claims against defendant the City of Pullman and asserted numerous
 6
 7   purported state law claims. Any allegation not admitted is denied.
 8                                     JURISDICTION AND VENUE
 9                2.     Answering paragraph 2 of the Complaint, Defendants admit only that
10
     the United States District Court for the Eastern District of Washington has both
11
     subject matter and personal jurisdiction over the action alleged in the Complaint.
12
     Defendants further admit only that this Court has supplemental jurisdiction to hear
13
14   state law claims, but Defendants deny that they are liable under any state tort claim
15   theory alleged in the Complaint. Any allegation not admitted is denied.
16                3.     Answering paragraph 3 of the Complaint, Defendants admit only that
17
     venue is proper in the United States District Court for the Eastern District of
18
     Washington and that all Defendants are residents of Washington. Any allegation
19
     not admitted is denied.
20
21                                               PARTIES
22                4.     Answering paragraph 4 of the Complaint, Defendants admit only that
23   Plaintiff is Treshon Broughton and he is a black male. Defendants do not have
24
     sufficient information to admit or deny the remaining allegations therein, and
25
     therefore deny the same.
26
                                                                                   LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                  LUKINS & ANNIS, PS
                                                                         A PROFESSIONAL SERVICE CORPORATION
     DEMAND 2                                                                  717 W Sprague Ave., Suite 1600
                                                                                    Spokane, WA 99201
                                                                                 Telephone: (509) 455-9555
                                                                                    Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ         ECF No. 16   filed 03/07/19   PageID.55 Page 3 of 23




 1                5.     Answering paragraph 5 of the Complaint, Defendants admit only that
 2   Defendant Alex Gordon was employed by the City of Pullman and the Pullman
 3
     City Police Department as a law enforcement officer and at all times relevant to the
 4
     allegations of the Complaint was acting within the course and scope of his
 5
     employment and was acting under the color of state law. Defendants further admit
 6
 7   only that at all times relevant to the allegations of the Complaint Defendant
 8   Gordon has been a resident of Whitman County, State of Washington.                                   Any
 9   allegation not admitted is denied.
10
                  6.     Answering paragraph 6 of the Complaint, Defendants admit only that
11
     Defendant Shane Emerson was employed by the City of Pullman and the Pullman
12
     City Police Department as a law enforcement officer and at all times relevant to the
13
14   allegations of the Complaint was acting within the course and scope of his
15   employment and was acting under the color of state law. Defendants further admit
16   only that at all times relevant to the allegations of the Complaint Defendant
17
     Emerson has been a resident of Whitman County, State of Washington. Any
18
     allegation not admitted is denied.
19
                  7.     Answering paragraph 7 of the Complaint, Defendants admit only that
20
21   Defendant the City of Pullman is a governmental entity and a Washington
22   municipal corporation operating within this judicial district. Defendants further
23   admit only that Defendant the Pullman City Police Department is a department of
24
     Defendant the City of Pullman and that Defendants the City of Pullman and the
25
     Pullman Police Department employed Defendants Emerson and Gordon as law
26
                                                                                   LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                  LUKINS & ANNIS, PS
                                                                         A PROFESSIONAL SERVICE CORPORATION
     DEMAND 3                                                                  717 W Sprague Ave., Suite 1600
                                                                                    Spokane, WA 99201
                                                                                 Telephone: (509) 455-9555
                                                                                    Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.56 Page 4 of 23




 1   enforcement officers.           The remaining allegations of paragraph 7 are legal
 2   conclusions to which an answer is not required. Any allegation not admitted is
 3
     denied.
 4
                  8.     Answering paragraph 8 of the Complaint, Defendants respond that the
 5
     allegations therein are legal conclusions to which an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                                      FACTUAL ALLEGATIONS
 9                9.     Answering paragraph 9 of the Complaint, Defendants admit only that
10
     on or about February 18, 2017, Plaintiff Broughton was present at a store named
11
     Bob’s Corner Market located in Pullman, Whitman County, Washington. Any
12
     allegation not admitted is denied.
13
14                10.    Answering paragraph 10 of the Complaint, Defendants admit only that
15   Defendant Gordon arrived at the store while Plaintiff Broughton was present inside
16   the store. Defendants further admit only that Defendants Gordon and Emerson
17
     were in full uniform and carrying their service weapons during the time they were
18
     inside the store on or about February 18, 2017. Any allegation not admitted is
19
     denied.
20
21                11.    Answering paragraph 11 of the Complaint, Defendants admit only that
22   before Defendants Gordon and Emerson arrived at the store, a 911 call was made
23   from the store and the caller stated words to the effect that, “Everything is good
24
     now at Bob’s Market” and then the call was disconnected. Defendants further
25
     admit only that after the first 911 call was disconnected the 911 operator called
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 4                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.57 Page 5 of 23




 1   back to the store and an unidentified male subject answered and stated that
 2   someone tried to use a fake $20 bill, and stated words to the effect that “they have
 3
     it figured out now.” Any allegation not admitted is denied.
 4
                  12.    Answering paragraph 12 of the Complaint, Defendants deny.
 5
                  13.    Answering paragraph 13 of the Complaint, Defendants admit only that
 6
 7   Defendant Emerson arrived at the store and made contact with Plaintiff Broughton
 8   before Defendant Gordon arrived at the store and made contact with Plaintiff
 9   Broughton. The remaining allegations therein are argumentative and as such an
10
     answer is not required. Any allegation not admitted is denied.
11
                  14.    Answering paragraph 14 of the Complaint, Defendants admit only that
12
     Defendant Emerson first contacted Plaintiff Broughton while Plaintiff Broughton
13
14   was standing in front of the store’s check-out counter. Any allegation not admitted
15   is denied.
16                15.    Answering paragraph 15 of the Complaint, Defendant Emerson
17
     repeatedly asked Broughton to provide him with identification while standing at
18
     the check-out counter. The remaining allegations therein are argumentative or
19
     legal conclusions and as such an answer is not required. Any allegation not
20
21   admitted is denied.
22                16.    Answering paragraph 16 of the Complaint, Defendants deny.
23                17.    Answering paragraph 17 of the Complaint, Defendants admit only that
24
     Plaintiff Broughton’s driver’s license fell to the floor of the store and was later
25
     picked up by a Washington State University intern. The remaining allegations
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 5                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.58 Page 6 of 23




 1   therein are argumentative or legal conclusions and as such an answer is not
 2   required. Any allegation not admitted is denied.
 3
                  18.    Answering paragraph 18 of the Complaint, Defendants admit only that
 4
     Defendant Gordon arrived at the store after Defendant Emerson’s initial contact
 5
     with Plaintiff Broughton. The remaining allegations therein are argumentative or
 6
 7   legal conclusions and as such an answer is not required. Any allegation not
 8   admitted is denied.
 9                19.    Answering paragraph 19 of the Complaint, Defendants admit only that
10
     Defendants Gordon and Emerson took Plaintiff Broughton to the ground and that
11
     Officer Emerson hammer fisted the left side of Plaintiff’s Broughton’s face with
12
     his right hand approximately two times not using full force. Any allegation not
13
14   admitted is denied.
15                20.    Answering paragraph 20 of the Complaint, Defendants admit only that
16   Defendant Gordon used a Taser device on Plaintiff Broughton after first warning
17
     him that he was going to do so and that the Taser’s probes made contact with
18
     Plaintiff Broughton’s body. Any allegation not admitted is denied.
19
                  21.    Answering paragraph 21 of the Complaint, the allegations therein are
20
21   argumentative or legal conclusions and as such an answer is not required. Any
22   allegation not admitted is denied.
23                22.    Answering paragraph 22 of the Complaint, the allegations therein are
24
     argumentative or legal conclusions and as such an answer is not required. Any
25
     allegation not admitted is denied.
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 6                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.59 Page 7 of 23




 1                23.    Answering paragraph 23 of the Complaint, admit only that Plaintiff
 2   Broughton was bleeding from two small points at which the Taser darts had
 3
     penetrated his skin. Any allegation not admitted is denied.
 4
                  24.    Answering paragraph 24 of the Complaint, admit only that Plaintiff
 5
     Broughton was handcuffed by Defendants Emerson and Gordon after Defendant
 6
 7   Gordon had deployed the Taser on Plaintiff Broughton. The remaining allegations
 8   therein regarding Defendant Emerson’s actions are argumentative or legal
 9   conclusions and as such an answer is not required. Any allegation not admitted is
10
     denied.
11
                  25.    Answering paragraph 25 of the Complaint, Defendants deny.
12
                  26.    Answering paragraph 26 of the Complaint, the allegations therein are
13
14   argumentative or legal conclusions and as such an answer is not required. Any
15   allegation not admitted is denied.
16                27.    Answering paragraph 27 of the Complaint, the allegations therein are
17
     argumentative or legal conclusions and as such an answer is not required. Any
18
     allegation not admitted is denied.
19
                  28.    Answering paragraph 28 of the Complaint, the allegations therein are
20
21   argumentative or legal conclusions and as such an answer is not required. Any
22   allegation not admitted is denied.
23                29.    Answering paragraph 29 of the Complaint, the allegations therein are
24
     argumentative or legal conclusions and as such an answer is not required. Any
25
     allegation not admitted is denied.
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 7                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.60 Page 8 of 23




 1                30.    Answering paragraph 30 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  31.    Answering paragraph 31 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                32.    Answering paragraph 32 of the Complaint, Defendants admit only that
 9   Defendants Gordon and Emerson initiated criminal charges against Plaintiff
10
     Broughton by way of criminal citation that charged Plaintiff Broughton with
11
     Obstructing Law Enforcement Officers and for Resisting Arrest in violation of
12
     RCW 9A.76.020 and RCW 9A.76.040. The remaining allegations therein are
13
14   argumentative or legal conclusions and as such an answer is not required. Any
15   allegation not admitted is denied.
16                33.    Answering paragraph 33 of the Complaint, the allegations therein are
17
     argumentative or legal conclusions and as such an answer is not required. Any
18
     allegation not admitted is denied.
19
                  34.    Answering paragraph 34 of the Complaint, Defendants admit only that
20
21   Defendants Gordon and Emerson prepared police reports.                         The remaining
22   allegations therein are argumentative or legal conclusions and as such an answer is
23   not required. Any allegation not admitted is denied.
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 8                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
        Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.61 Page 9 of 23




 1                35.    Answering paragraph 35 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  36.    Answering paragraph 36 of the Complaint, Defendants admit that the
 5
     criminal charges brought against Plaintiff Broughton were dismissed as the result
 6
 7   of the court granting the prosecutor’s motion to dismiss.
 8                37.    Answering paragraph 37 of the Complaint, the allegations therein are
 9   argumentative or legal conclusions and as such an answer is not required.
10
                  38.    Answering paragraph 38 of the Complaint, the allegations therein are
11
     argumentative or legal conclusions and as such an answer is not required. Any
12
     allegation not admitted is denied.
13
14                39.    Answering paragraph 39 of the Complaint, the allegations therein are
15   argumentative or legal conclusions and as such an answer is not required. Any
16   allegation not admitted is denied.
17
                  40.    Answering paragraph 40 of the Complaint, the allegations therein are
18
     argumentative or legal conclusions and as such an answer is not required. Any
19
     allegation not admitted is denied.
20
21                                               COUNT 1
                                42 U.S.C. 1983/State Law – Unlawful Seizure
22
                  41.    Answering paragraph 41 of the Complaint, Defendants repeat and
23
24   reallege their responses to paragraphs 1 through 40, inclusive, as if fully set forth
25   herein.
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 9                                                                   717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.62 Page 10 of 23




 1                42.    Answering paragraph 42 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  43.    Answering paragraph 43 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                44.    Answering paragraph 44 of the Complaint, the allegations therein are
 9   argumentative or legal conclusions and as such an answer is not required. Any
10
     allegation not admitted is denied.
11
                                                 COUNT 2
12                                 42 U.S.C. 1983/State Law – False Arrest
13
                  45.    Answering paragraph 45 of the Complaint, Defendants repeat and
14
     reallege their responses to paragraphs 1 through 44, inclusive, as if fully set forth
15
     herein.
16
17                46.    Answering paragraph 46 of the Complaint, the allegations therein are
18   argumentative or legal conclusions and as such an answer is not required. Any
19   allegation not admitted is denied.
20
                  47.    Answering paragraph 47 of the Complaint, the allegations therein are
21
     argumentative or legal conclusions and as such an answer is not required. Any
22
     allegation not admitted is denied.
23
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 10                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ            ECF No. 16   filed 03/07/19   PageID.63 Page 11 of 23




 1                48.      Answering paragraph 48 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  49.      Answering paragraph 49 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                                                 COUNT 3
                         42 U.S.C. 1983/State Law – Unreasonable/Excessive Use of Force
 9
10                50.      Answering paragraph 50 of the Complaint, Defendants repeat and
11   reallege their responses to paragraphs 1 through 49, inclusive, as if fully set forth
12   herein.
13
                  51.      Answering paragraph 51 of the Complaint, the allegations therein are
14
     argumentative or legal conclusions and as such an answer is not required. Any
15
     allegation not admitted is denied.
16
17                52.      Answering paragraph 52 of the Complaint, the allegations therein are
18   argumentative or legal conclusions and as such an answer is not required. Any
19   allegation not admitted is denied.
20
                  53.      Answering paragraph 53 of the Complaint, the allegations therein are
21
     argumentative or legal conclusions and as such an answer is not required. Any
22
     allegation not admitted is denied.
23
24
25
26
                                                                                      LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                     LUKINS & ANNIS, PS
                                                                            A PROFESSIONAL SERVICE CORPORATION
     DEMAND 11                                                                    717 W Sprague Ave., Suite 1600
                                                                                       Spokane, WA 99201
                                                                                    Telephone: (509) 455-9555
                                                                                       Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.64 Page 12 of 23




 1                                                COUNT 4
                                      42 U.S.C. 1983 – Failure to Inform
 2
 3                54.    Answering paragraph 54 of the Complaint, Defendants repeat and
 4   reallege their responses to paragraphs 1 through 53, inclusive, as if fully set forth
 5   herein.
 6
                  55.    Answering paragraph 55 of the Complaint, the allegations therein are
 7
     argumentative or legal conclusions and as such an answer is not required. Any
 8
     allegation not admitted is denied.
 9
10                56.    Answering paragraph 56 of the Complaint, the allegations therein are
11   argumentative or legal conclusions and as such an answer is not required. Any
12   allegation not admitted is denied.
13
                                                 COUNT 5
14                                 42 U.S.C. 1983 – Malicious Prosecution
15                57.    Answering paragraph 57 of the Complaint, Defendants repeat and
16
     reallege their responses to paragraphs 1 through 56, inclusive, as if fully set forth
17
     herein.
18
                  58.    Answering paragraph 58 of the Complaint, Defendants admit only that
19
20   Defendants Gordon and Emerson initiated criminal charges against Plaintiff
21   Broughton by way of criminal citation that charged Plaintiff Broughton with
22   Obstructing Law Enforcement Officers and for Resisting Arrest in violation of
23
     RCW 9A.76.020 and RCW 9A.76.040. Any allegation not admitted is denied.
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 12                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.65 Page 13 of 23




 1                59.    Answering paragraph 59 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  60.    Answering paragraph 60 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                61.    Answering paragraph 61 of the Complaint, the allegations therein are
 9   argumentative or legal conclusions and as such an answer is not required. Any
10
     allegation not admitted is denied.
11
                  62.    Answering paragraph 62 of the Complaint, the allegations therein are
12
     argumentative or legal conclusions and as such an answer is not required. Any
13
14   allegation not admitted is denied.
15                                          COUNT 6
                               ASSAULT/BATTERY – STATE LAW CLAIM
16
17                63.    Answering paragraph 63 of the Complaint, Defendants repeat and
18   reallege their responses to paragraphs 1 through 62, inclusive, as if fully set forth
19   herein.
20
                  64.    Answering paragraph 64 of the Complaint, the allegations therein are
21
     argumentative or legal conclusions and as such an answer is not required. Any
22
     allegation not admitted is denied.
23
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 13                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.66 Page 14 of 23




 1                65.    Answering paragraph 65 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  66.    Answering paragraph 66 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                                        COUNT 7
                         INTENTIONAL AND/OR NEGLIGENT INFLICTION OF
 9
                          EMOTIONAL DISTRESS – STATE LAW CLAIM
10
                  67.    Answering paragraph 67 of the Complaint, Defendants repeat and
11
12   reallege their responses to paragraphs 1 through 66, inclusive, as if fully set forth
13   herein.
14                68.    Answering paragraph 68 of the Complaint, the allegations therein are
15
     argumentative or legal conclusions and as such an answer is not required. Any
16
     allegation not admitted is denied.
17
                  69.    Answering paragraph 69 of the Complaint, the allegations therein are
18
19   argumentative or legal conclusions and as such an answer is not required. Any
20   allegation not admitted is denied.
21                70.    Answering paragraph 70 of the Complaint, the allegations therein are
22
     argumentative or legal conclusions and as such an answer is not required. Any
23
     allegation not admitted is denied.
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 14                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.67 Page 15 of 23




 1                                          COUNT 8
                                  DEFAMATION – STATE LAW CLAIM
 2
 3                71.    Answering paragraph 71 of the Complaint, Defendants repeat and
 4   reallege their responses to paragraphs 1 through 70, inclusive, as if fully set forth
 5   herein.
 6
                  72.    Answering paragraph 72 of the Complaint, the allegations therein are
 7
     argumentative or legal conclusions and as such an answer is not required. Any
 8
     allegation not admitted is denied.
 9
10                73.    Answering paragraph 73 of the Complaint, the allegations therein are
11   argumentative or legal conclusions and as such an answer is not required. Any
12   allegation not admitted is denied.
13
                  74.    Answering paragraph 74 of the Complaint, the allegations therein are
14
     argumentative or legal conclusions and as such an answer is not required. Any
15
     allegation not admitted is denied.
16
17                75.    Answering paragraph 75 of the Complaint, the allegations therein are
18   argumentative or legal conclusions and as such an answer is not required. Any
19   allegation not admitted is denied.
20
                  76.    Answering paragraph 76 of the Complaint, the allegations therein are
21
     argumentative or legal conclusions and as such an answer is not required. Any
22
     allegation not admitted is denied.
23
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 15                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.68 Page 16 of 23




 1                77.    Answering paragraph 77 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  78.    Answering paragraph 78 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                79.    Answering paragraph 79 of the Complaint, the allegations therein are
 9   argumentative or legal conclusions and as such an answer is not required. Any
10
     allegation not admitted is denied.
11
                  80.    Answering paragraph 80 of the Complaint, the allegations therein are
12
     argumentative or legal conclusions and as such an answer is not required. Any
13
14   allegation not admitted is denied.
15                81.    Answering paragraph 81 of the Complaint, the allegations therein are
16   argumentative or legal conclusions and as such an answer is not required. Any
17
     allegation not admitted is denied.
18
                                              COUNT 9
19                                 FALSE LIGHT – STATE LAW CLAIM
20
                  82.    Answering paragraph 82 of the Complaint, Defendants repeat and
21
     reallege their responses to paragraphs 1 through 81, inclusive, as if fully set forth
22
     herein.
23
24
25
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 16                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.69 Page 17 of 23




 1                83.    Answering paragraph 83 of the Complaint, the allegations therein are
 2   argumentative or legal conclusions and as such an answer is not required. Any
 3
     allegation not admitted is denied.
 4
                  84.    Answering paragraph 84 of the Complaint, the allegations therein are
 5
     argumentative or legal conclusions and as such an answer is not required. Any
 6
 7   allegation not admitted is denied.
 8                85.    Answering paragraph 85 of the Complaint, the allegations therein are
 9   argumentative or legal conclusions and as such an answer is not required. Any
10
     allegation not admitted is denied.
11
                  86.    Answering paragraph 86 of the Complaint, the allegations therein are
12
     argumentative or legal conclusions and as such an answer is not required. Any
13
14   allegation not admitted is denied.
15                87.    Answering paragraph 87 of the Complaint, the allegations therein are
16   argumentative or legal conclusions and as such an answer is not required. Any
17
     allegation not admitted is denied.
18
                  88.    Answering paragraph 88 of the Complaint, the allegations therein are
19
     argumentative or legal conclusions and as such an answer is not required. Any
20
21   allegation not admitted is denied.
22                                           ATTORNEY FEES
23                89.    Answering paragraph 89 of the Complaint, the allegations therein are
24
     argumentative or legal conclusions and as such an answer is not required. Any
25
     allegation not admitted is denied.
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 17                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ              ECF No. 16   filed 03/07/19   PageID.70 Page 18 of 23




 1                                                 JURY TRIAL
 2                90.    Answering paragraph 90 of the Complaint, the allegations therein are
 3
     argumentative or legal conclusions and as such an answer is not required.
 4
                  Answering the WHEREFORE clause prayer for relief that follows directly
 5
     after paragraph 90 of Plaintiff’s Complaint, Defendants deny that paragraph and its
 6
 7   subparts 1 through 4, inclusive, and further deny that Plaintiff Broughton is entitled
 8   to any other award of damages or relief whatsoever.
 9                                          AFFIRMATIVE DEFENSES
10
                  By way of further answer, Defendants allege the following affirmative
11
     defenses:
12
                  1.     Failure to State a Claim: Plaintiff’s complaint fails to state a claim
13
14   upon which relief can be granted.
15                2.     Intervening Act of Third Parties:        If Plaintiff sustained injuries or
16   damages as claimed, they were caused in whole or in part by the acts or omissions
17
     of others for whose intervening conduct or negligence Defendants are not
18
     responsible.
19
                  3.     Foreseeability:      Injury to Plaintiff was not foreseeable as a matter
20
21   of law.
22                4.     Superseding Cause:         Any injury to Plaintiff was caused by the act
23   of third persons, who by their intervention prevents Defendants from being liable
24
     for harm to Plaintiff.
25
26
                                                                                        LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                       LUKINS & ANNIS, PS
                                                                              A PROFESSIONAL SERVICE CORPORATION
     DEMAND 18                                                                      717 W Sprague Ave., Suite 1600
                                                                                         Spokane, WA 99201
                                                                                      Telephone: (509) 455-9555
                                                                                         Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ           ECF No. 16   filed 03/07/19   PageID.71 Page 19 of 23




 1                5.     Qualified Immunity:       Defendants Officer Gordon and Officer
 2   Emerson are immune from any liability and protected against the burden of
 3
     litigation under the doctrine of qualified immunity and the common law
 4
     immunities protecting peace officers, prosecutors and public officials.
 5
                  6.     Unclean Hands:     Plaintiff’s claims are barred by the doctrine of
 6
 7   unclean hands.
 8                7.     Probable Cause:    Defendants Emerson and Gordon had probable
 9   cause to effectuate an arrest of Plaintiff.
10
                  8.     Reasonable Suspicion:     Defendants Emerson and Gordon had
11
     sufficient reasonable suspicion of criminal activity by Plaintiff to detain him.
12
                  9.     Arrest Under Legal Authority: Defendants Emerson’s and Gordon’s
13
14   conduct in effectuating the arrest of Plaintiff was under legal authority and
15   privileged.
16                10.    Statute of Limitations:   Plaintiff’s claims, and each of them, are
17
     barred by the applicable statutes of limitations.
18
                  11.    Conduct Not Extreme or Outrageous: Any and all claims by Plaintiff
19
     based in whole or in part upon any alleged physical or emotional injury or mental
20
21   distress are barred because no conduct of Defendants was extreme or outrageous or
22   undertaken with the intent of causing, or in reckless disregard of the probability of
23   causing, emotional distress.
24
                  12.    Failure to Mitigate:      The Complaint, and          each           and         every
25
     purported claim alleged therein, is barred in whole or in part because Plaintiff has
26
                                                                                     LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                    LUKINS & ANNIS, PS
                                                                           A PROFESSIONAL SERVICE CORPORATION
     DEMAND 19                                                                   717 W Sprague Ave., Suite 1600
                                                                                      Spokane, WA 99201
                                                                                   Telephone: (509) 455-9555
                                                                                      Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ           ECF No. 16    filed 03/07/19   PageID.72 Page 20 of 23




 1   failed to mitigate or reasonably attempt to mitigate his damages, if any, as required
 2   by law.
 3
                  13.    Absence of Malice, Reckless Indifference or Fraud Precludes Punitive
 4
     Damages:            Defendants allege that they have not acted with malice, reckless
 5
     indifference or fraud towards Plaintiff and, therefore, Defendants cannot be liable
 6
 7   for punitive damages.
 8                14.    Failure to Plead Facts Sufficient to Support Punitive Damages:
 9                Plaintiff is not entitled to receive punitive damages because Plaintiff has not
10
     pleaded facts sufficient to support such an award.
11
                  15.    Lack of Capacity to be Sued:    Defendant      Pullman            City          Police
12
     Department is a department of the City of Pullman and lacks the capacity to be
13
14   sued as a separate entity.
15                16.    Comparative Negligence: If Defendants were negligent in any respect,
16   which Defendants expressly deny, then any such negligence on the part of
17
     Defendants was less than that of Plaintiff and Plaintiff’s recovery should therefore
18
     be diminished or barred.
19
                  17.    Estoppel:    By reason of Plaintiff’s own acts and omissions, Plaintiff
20
21   is estopped from seeking any recovery from Defendants by reason of the
22   allegations set forth in the Complaint.
23                18.    Justified Use of Force:   The Complaint and each cause of action
24
     therein is barred because the use of force against the Plaintiff by Defendants and
25
     the employees of the City, if any, was privileged and justified.
26
                                                                                      LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                     LUKINS & ANNIS, PS
                                                                            A PROFESSIONAL SERVICE CORPORATION
     DEMAND 20                                                                    717 W Sprague Ave., Suite 1600
                                                                                       Spokane, WA 99201
                                                                                    Telephone: (509) 455-9555
                                                                                       Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16   filed 03/07/19   PageID.73 Page 21 of 23




 1                19.    No Monell Liability:    The Complaint fails to state a federal civil
 2   rights claim against the Defendants under the doctrine announced in Monell v.
 3
     Department of Social Services, 436 U.S. 658 (1978).
 4
                  20.    Denial of Damages:      Defendants deny that Plaintiff has been
 5
     damaged in any sum or sums, or otherwise, or at all, by reason or any act or
 6
 7   omission by Defendants.
 8                21.    No Respondeat Superior Liability:    Defendants City of Pullman
 9   and the Pullman Police Department allege that they are not liable for any acts or
10
     omissions of its employees which occurred outside of those employees’s scope of
11
     employment with the City.
12
                  22.    Failure to Comply with Tort Claims Act:     Defendants allege that
13
14   the Plaintiff failed to comply with all conditions precedent required under the state
15   tort claims act for the state law claims alleged in his Complaint, including but not
16   limited to failing to timely file the requisite notice of tort claim and therefore all
17
     such claims of Plaintiff are barred.
18
                  23.    Good Faith Immunity:    Defendants were acting without malice in
19
     good faith at all relevant times and therefore enjoy good faith immunity from suit.
20
21                24.    Pullman City Police Department Is Not a “Person”:                Defendants
22   allege that Pullman City Police Department is not liable under 42 U.S.C. § 1983
23   because it is not a “person” within the meaning of that statute.
24
                  25.    Assumption of the Risk: Plaintiff had full knowledge of the risk
25
     involved in the activity in which Plaintiff was engaged at the time of the incident
26
                                                                                    LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                   LUKINS & ANNIS, PS
                                                                          A PROFESSIONAL SERVICE CORPORATION
     DEMAND 21                                                                  717 W Sprague Ave., Suite 1600
                                                                                     Spokane, WA 99201
                                                                                  Telephone: (509) 455-9555
                                                                                     Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ           ECF No. 16   filed 03/07/19   PageID.74 Page 22 of 23




 1   set forth in the Complaint, and voluntarily assumed all risks incident to the activity
 2   engaged in at the time and place mentioned in the Complaint, and the loss or
 3
     damage, if any, sustained by Plaintiff was caused by those risks assumed.
 4
                  26.    Waiver:     By conduct, representations and omissions, Plaintiff has
 5
     waived any claim for relief against Defendants.
 6
 7                27.    Laches:     Plaintiff has unnecessarily delayed in protecting the right
 8   or rights asserted and has unreasonably delayed in bringing this action, and is
 9   consequently not entitled to the relief sought.
10
                  28.    Reckless and Wanton:     At all times mentioned in the Complaint,
11
     Plaintiff acted in a careless, reckless, wanton and negligent manner in and about
12
     the matter set forth in the Complaint; that such conduct proximately contributed to
13
14   the injuries and damages, if any, sustained or claimed by Plaintiff and that as a
15   consequence Plaintiff’s claims are barred.
16
17
                  WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants
18
     pray as follows:
19
                  1.     That the Court dismiss Plaintiff’s Complaint;
20
21                2.     That the Court enter judgment in favor of Defendants;
22                3.     That Defendants recover their attorney’s fees, costs, disbursements
23   incurred herein, and
24
25
26
                                                                                     LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                    LUKINS & ANNIS, PS
                                                                           A PROFESSIONAL SERVICE CORPORATION
     DEMAND 22                                                                   717 W Sprague Ave., Suite 1600
                                                                                      Spokane, WA 99201
                                                                                   Telephone: (509) 455-9555
                                                                                      Fax: (509) 747-2323




     01915422   3/7/19
       Case 2:18-cv-00340-SMJ          ECF No. 16    filed 03/07/19   PageID.75 Page 23 of 23




 1                4.     That Defendants be granted such other and further relief as the Court
 2   deems just and equitable.
 3
                         DATED this 7th day of March, 2019.
 4
 5                                                    LUKINS & ANNIS, P.S.
 6
 7
                                                      By /s/Kelly E. Konkright
 8                                                      KELLY E. KONKRIGHT
 9                                                      #33544
                                                        Attorneys for Defendants Shane
10                                                      Emerson, Alex Gordon, Pullman
                                                        Police Department and
11                                                      City of Pullman
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                                                     LAW OFFICES OF
     ANWER, AFFIRMATIVE DEFENSES, AND JURY                                    LUKINS & ANNIS, PS
                                                                           A PROFESSIONAL SERVICE CORPORATION
     DEMAND 23                                                                   717 W Sprague Ave., Suite 1600
                                                                                      Spokane, WA 99201
                                                                                   Telephone: (509) 455-9555
                                                                                      Fax: (509) 747-2323




     01915422   3/7/19
